NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JORGE BARROSO-VARGAS,                           No.    16-70841

                Petitioner,                     Agency No. A096-474-071

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 26, 2017**


Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Jorge Barroso-Vargas, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying cancellation of removal and

denying his motion to remand. Our jurisdiction is governed by 8 U.S.C. § 1252.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to remand. Romero-Ruiz

v. Mukasey, 538 F.3d 1057, 1062 (9th Cir. 2008). We deny in part and dismiss in

part the petition for review.

       We lack jurisdiction to review the agency’s denial of cancellation of removal

for failure to show exceptional and extremely unusual hardship to a qualifying

relative, and Barroso-Vargas does not raise a colorable legal or constitutional claim

that would invoke our jurisdiction. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644

(9th Cir. 2012) (absent a colorable legal or constitutional claim, the court lacks

jurisdiction to review the agency’s discretionary hardship determination).

       The BIA did not abuse its discretion by denying Barroso-Vargas’ motion to

remand because the BIA considered the evidence that he submitted and acted

within its broad discretion in determining that the evidence was insufficient to

establish prima facie eligibility for cancellation of removal. See Singh v. INS, 295

F.3d 1037, 1039 (9th Cir. 2002) (The BIA’s denial of a motion to reopen shall be

reversed only if it is “arbitrary, irrational or contrary to law.”).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                  16-70841